

115 HR 3402 IH: Fruit and Vegetable Access for Children Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3402IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Poliquin (for himself, Mr. Schrader, Ms. Herrera Beutler, Mr. Kind, Mr. Garamendi, Mr. Walz, Mr. Rokita, Mr. Messer, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the fresh fruit and vegetable program under the Richard B. Russell National School Lunch Act to include canned, dried, frozen, or pureed fruits and vegetables. 
1.Short titleThis Act may be cited as the Fruit and Vegetable Access for Children Act. 2.Amendments to fruit and vegetable programSection 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) is amended— 
(1)in the section heading, by striking Fresh;  (2)in subsection (a), by inserting , canned, dried, frozen, or pureed after fresh; 
(3)in subsection (b), by inserting , canned, dried, frozen, or pureed after fresh; and  (4)in subsection (e), by inserting , canned, dried, frozen, or pureed after fresh. 
